UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Skinny Nutritional Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: SEC 1913 (02-02) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SKINNY NUTRITIONAL CORP. Three Bala Plaza East, Suite 101 Bala Cynwyd, PA 19004 SUPPLEMENT TO PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 1, 2011 Disclosure Regarding Engagement of Proxy Solicitor Subsequent to filing and mailing its Proxy Statement for its Special Meeting of Shareholder to be held on March 1, 2011 (the “Special Meeting”), Skinny Nutritional Corp. (“Skinny”) retained Alliance Advisors, L.L.C. (“Alliance”) to act as proxy solicitor and advisor in connection with the Special Meeting. Solicitations by Alliance may be made personally or by mail, e-mail, facsimile, telephone, messenger, or via the Internet. Skinny agreed to pay Alliance a fee in the amount of $5,000, plus reasonable out-of-pocket expenses. In addition, Skinny has agreed to indemnify Alliance and its employees against certain liabilities arising from or in connection with the engagement.
